Watson, J.
In accordance with stipulation of counsel that the items of merchandise marked “A.” covered by the foregoing protests *1038oonsist of rattancore sleighs and sleds similar in all material respects to those the subject of Imported Merchandise Company v. United States (56 Cust. Ct. 554, C.D. 2702); that the items marked “B” consist of rattancore coolie hat planters, sleighs, modern shaped trays, snack trays, and 'hanging planters similar in all material respects to those the subject of Royal Cathay Trading Co. and W. J. Byrnes & Co. et al. v. United States (56 Cust. Ct. 371, C.D. 2662); that the items marked “C” consist of rattancore and reed Kleenex tissue box covers similar in all material respects to those the subject of Quon Quon Company v. United States (41 Cust. Ct. 178, C.D. 2038); and that the items marked “F” consist of rattancore suitcases and valises similar in all material respects to those the subject of Royal Cathay Trading Co. and W. J. Byrnes & Co. v. United States (45 Cust. Ct. 99, C.D. 2206); the claims of the plaintiff were sustained.